Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 06/11/2019. Claims 1-19 are pending. 

Preliminary Amendment
The preliminary amendment submitted on 06/11/2019 is acknowledged and considered accordingly.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 06/11/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103   (AIA  )
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180075670 A1 to Rajakondala  (hereinafter Rajakondala) in view of  US 20180199346 A1 to Hou et al (hereinafter Hou).


Regarding claim 1, a vehicle-to-X communications system for a vehicle, comprising: 
a first antenna, a second antenna, a first transceiver for transmitting and receiving a 
signal, which first transceiver is electrically connectable to the first 
antenna via a first antenna interface, a second transceiver for transmitting 
and receiving a signal, which second transceiver is electrically connectable to 
the second antenna via a second antenna interface, a control device which is 
connectable to the first transceiver via a first communications interface and 
to the second transceiver via a second communications interface, and 
(Rajakondala: Fig. 3 See GPS/GNSS Antenna connected to GPS/GNSS Receivers #202, and V2X Antenna, connected to V2X Transceivers #206, both connected independently to Microcontroller #208)

Rajakondala does not seem to explicitly disclose that each transceiver has its own processing boards, separate from the other, so that each transceiver essentially transmit/receive independently, and works independent from the other transceiver as understood by:

wherein the first transceiver and the second transceiver are configured to communicate with the control device independently of one another and, further, to transmit and receive a signal independently of one another via their first antenna and their second antenna.

However, in a similar field, Hou in Fig. 12, shows and teaches separate antennas having separate RF and processor boards (BB #2326) that can work on different frequencies. (HOU: See Fig. 12 and para[0170]-[0171])

Rajakondala teaches several a vehicle management apparatus that includes receives and transceivers used for V2X communication. (Rajakondala: See Abstract and Fig. 3) 

Hou teaches separate antennas each having separate RF and processor boards allowing different antennas to work on different frequencies, and hence independent from one another. (Hou: See para
 	It would have been obvious, to one of ordinary skill at the time of invention, to have included, transceivers having independent processing boards, as taught by HOU, with the teachings of Rajakondala, in order to benefit from having separate antennas each having separate processor boards, that allows and supports various cellular communication schemes, allowing the unit to communicate via multiple frequency bands. (HOU: See Fig. 12 and para[0170]-[0171])
 
Regarding claim 2,  The vehicle-to-X communications system according to claim 1, wherein the 
control device has a first data processing device for controlling the first 
transceiver via the first communications interface and a second data processing 
device for controlling the second transceiver via the second communications 
interface. 
 (HOU: See Fig. 12 and para[0170]-[0171] for different processing boards used for different communication interfaces)

Rajakondala teaches several a vehicle management apparatus that includes receives and transceivers used for V2X communication. (Rajakondala: See Abstract and Fig. 3) 

Hou teaches separate antennas each having separate RF and processor boards allowing different antennas to work on different frequencies, and hence independent from one another. (Hou: See para
 	It would have been obvious, to one of ordinary skill at the time of invention, to have included, transceivers having independent processing boards, as taught by HOU, with the teachings of Rajakondala, in order to benefit from having separate antennas each having separate processor boards, that allows and supports various cellular communication schemes, allowing the unit to communicate via multiple frequency bands. (HOU: See Fig. 12 and para[0170]-[0171])


Regarding claim 3,   The vehicle-to-X communications system according to claim 2, wherein the  first data processing device and the second data processing device are configured as stacks. 
(Hou: See Fig. 3, for processing board and second processing board, are stacked on top of one another)

Rajakondala teaches several a vehicle management apparatus that includes receives and transceivers used for V2X communication. (Rajakondala: See Abstract and Fig. 3) 

Hou teaches separate antennas each having separate RF and processor boards allowing different antennas to work on different frequencies, and hence independent from one another. (Hou: See para
 	It would have been obvious, to one of ordinary skill at the time of invention, to have included, transceivers having independent processing boards, as taught by HOU, with the teachings of Rajakondala, in order to benefit from having separate antennas each having separate processor boards, that allows and supports various cellular communication schemes, allowing the unit to communicate via multiple frequency bands. (HOU: See Fig. 12 and para[0170]-[0171])

 
Regarding claim 4,   The vehicle-to-X communications system according to claim 1, wherein the 
first communications interface and the second communications interface of the 
control device are configured in each instance as digital communications 
interfaces. 
 (Rajakondala: See Fig. 4, and para[0039] for CAN PHY  having an RJ45 (e.g., first interface) , and  ETHERNET PHY having an RJ45 (2nd Interface), both of which are understood as digital communication interfaces)

Regarding claim 5,  The vehicle-to-X communications system according to claim 4, wherein the 
first transceiver is connectable to the control device via the first digital 
communications interface of the control device, and the second transceiver is 
an integral component of the control device. 
 (Rajakondala: See Fig. 4, and para[0039] for CAN PHY  having an RJ45 (e.g., first interface) , and  ETHERNET PHY having an RJ45 (2nd Interface), both of which are understood as digital communication interfaces)

Regarding claim 6,  The vehicle-to-X communications system according to claim 4, wherein the 
first transceiver is connectable to the control device via the first digital 
communications interface of the control device, and the second transceiver is 
connectable to the control device via the second digital communications 
interface of the control device. 
 (Rajakondala: See Fig. 4, and para[0039] for CAN PHY  having an RJ45 (e.g., first interface) , and  ETHERNET PHY having an RJ45 (2nd Interface), both of which are understood as digital communication interfaces)

Regarding claim 7,  The vehicle-to-X communications system according to claim 4, wherein the 
two digital communications interfaces of the control device comprise a digital 
bus system in each instance. 
(Rajakondala: See Fig. 14, and para[0049] showing Vehicle CAN BUS, allows microcontroller and devices to communicate with one another, whereas, Fig. 14, is also included within smart antenna module (e.g. control device))

Regarding claim 8,  The vehicle-to-X communications system according to claim 1, wherein the 
first transceiver and the second transceiver are configured as an integral 
component of the control device. 
 (Rajakondala: See Fig. 4, GPS/GNSS Antenna connected to GPS/GNSS Receivers #202 (e.g., 1st transceiver), and V2X Antenna, connected to V2X Transceivers #206 (e.g., 2nd transceiver), both connected independently to Microcontroller #208, all of which are included in antenna module or assembly 100 (e.g., control device))

Regarding claim 9,  The vehicle-to-X communications system according to claim 1, wherein the 
first transceiver and the second transceiver are configured to define a transmitting pattern for a signal to be transmitted or a message depending on the type of signal to be transmitted and/or depending on a traffic situation and/or depending on determined vehicle parameters. 
 (Rajakondala: See para[0032] for DSRC interface is configured to obtain vehicle information and transmit the obtained vehicle information to the management server.)


Regarding claim 10.  The vehicle-to-X communications system according to claim 1, wherein the first transceiver and the second transceiver alternately transmit their respective signal or their respective message with one half of the frequency duration via their respective antenna. 
 (Rajakondala: See Fig. 4, and para[0039] for CAN PHY (e.g., first interface) having an RJ45 and ETHERNET PHY (2nd Interface) having an RJ45, that are understood as digital communication interfaces)


Regarding claim 13,  A vehicle having a vehicle-to-X communications system according to claim 
1. 
(Rajakondala: See para[0031, for V2X (e.g., Vehicle to X) assembly may be mounted on top of a Vehicle’s roof.)

 
Regarding claim 14,  The vehicle-to-X communications system according to claim 2, wherein the 
first communications interface and the second communications interface of the 
control device are configured in each instance as digital communications 
interfaces. 
(Rajakondala: See Fig. 4, and para[0039] for CAN PHY (e.g., first interface) having an RJ45 and ETHERNET PHY (2nd Interface) having an RJ45, that are understood as digital communication interfaces)

 
Regarding claim 15,  The vehicle-to-X communications system according to claim 3, wherein the first communications interface and the second communications interface of the 
control device are configured in each instance as digital communications 
interfaces. 
 (Rajakondala: See Fig. 4, and para[0039] for CAN PHY (e.g., first interface) having an RJ45 and ETHERNET PHY (2nd Interface) having an RJ45, that are understood as digital communication interfaces)

Regarding claim 16.  The vehicle-to-X communications system according to claim 5, wherein the two digital communications interfaces of the control device comprise a digital 
bus system in each instance. 
 (Rajakondala: See Fig. 14, and para[0049] showing Vehicle CAN BUS, allows microcontroller and devices to communicate with one another, whereas, Fig. 14, is also included within smart antenna module (e.g. control device) of Fig. 4)



digital bus system in each instance. 
(Rajakondala: See Fig. 14, and para[0049] showing Vehicle CAN BUS, allows microcontroller and devices to communicate with one another, whereas, Fig. 14, is also included within smart antenna module (e.g. control device))

Regarding claim 18.  The vehicle-to-X communications system according to claim 2, wherein the first transceiver and the second transceiver are configured as an integral component of the control device. 
 (Rajakondala: See Fig. 4, GPS/GNSS Antenna connected to GPS/GNSS Receivers #202 (e.g., 1st transceiver), and V2X Antenna, connected to V2X Transceivers #206 (e.g., 2nd transceiver), both connected independently to Microcontroller #208, all of which are included in antenna module or assembly 100 (e.g., control device))

Regarding claim 19.  The vehicle-to-X communications system according to claim 3, wherein the first transceiver and the second transceiver are configured as an integral component of the control device.
(Rajakondala: See Fig. 4, GPS/GNSS Antenna connected to GPS/GNSS Receivers #202 (e.g., 1st transceiver), and V2X Antenna, connected to V2X Transceivers #206 (e.g., 2nd transceiver), both connected independently to Microcontroller #208, all of which are included in antenna module or assembly 100 (e.g., control device))


Allowable Subject Matter

6.	  Claim 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477